IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANITA RICHARDSON, AS ASSIGNEE OF         : No. 118 EAL 2015
CHESTNUT HILL HOSPITAL AND               :
HEALTH SYSTEM,                           :
                                         : Petition for Allowance of Appeal from
                  Respondent             : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
JOBY KOLSUN, D.O.,                       :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of October, 2015, the Petition for Allowance of Appeal

is DENIED.